      Case 1:19-cv-00108-DAD-BAM Document 39 Filed 04/29/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

FRED FELEKI MARTINEZ,                              1:19-cv-00108-DAD-BAM (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
v.                                                PLAINTIFF FRED FELEKI MARTINEZ,
                                                  CDCR #G-36444, VIA VIDEO
                                                  CONFERENCE
CALIFORNIA STATE PRISON
CORCORAN, et al.,                                 DATE: May 28, 2020
                  Defendants.                     TIME: 10:00 a.m.

        Fred Feleki Martinez, inmate, CDCR #G-36444, a necessary and material on his own
behalf in a Settlement Conference in this case on May 28, 2020, is confined at California
Medical Facility, 1600 California Dr., Vacaville, CA 95696, in the custody of the Warden. In
order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate to appear by video
conference in Courtroom #9, 6th Floor, United States Courthouse, 2500 Tulare Street, Fresno,
California on May 28, 2020, at 10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference before the United States District Court at the time and
place above, until completion of settlement proceedings or as ordered by the court; and thereafter
to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Medical Facility

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference at the time and place above, until completion of
settlement proceedings, or as ordered by the court; and thereafter to return the inmate to the
above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: April 29, 2020                /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
